NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CECIL L. MORTON,                                No. 18-35521

                Petitioner-Appellant,           D.C. No. 3:16-cv-05728-RJB

 v.
                                                MEMORANDUM*
VANESA JOHANSON; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Robert J. Bryan, District Judge, Presiding

                            Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Cecil L. Morton, a Washington state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

constitutional violations arising from a disciplinary hearing. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo cross-motions for summary


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment. Guatay Christian Fellowship v. County of San Diego, 670 F.3d 957,

970 (9th Cir. 2011). We affirm.

      The district court properly granted summary judgment for defendants

Johanson, Jackson, and Glebe on Morton’s due process claim because Morton

failed to raise a genuine dispute of material fact as to whether he was denied due

process where he was given a rehearing and the infraction was dismissed. See

Zinermon v. Burch, 494 U.S. 113, 126 (1990) (“The constitutional violation

actionable under § 1983 is not complete when the deprivation occurs; it is not

complete unless and until the State fails to provide due process.”).

      The district court properly granted summary judgment on Morton’s due

process claim against defendant Rucker because Morton failed to raise a genuine

dispute of material fact as to whether Rucker’s behavior infringed on a protected

liberty interest. See Sandin v. Conner, 515 U.S. 472, 484 (1995) (an inmate’s

liberty interests protected by due process are “generally limited to freedom from

restraint which . . . imposes atypical and significant hardship on the inmate in

relation to the ordinary incidents of prison life”).

      The district court properly granted summary judgment for Rucker on

Morton’s retaliation claim because Morton failed to raise a genuine dispute of

                                           2                                   18-35521
material fact as to whether Rucker acted with retaliatory motive or lacked a

legitimate penological purpose for his actions. See Rhodes v. Robinson, 408 F.3d

559, 567-68 (9th Cir. 2005) (setting forth requirements for a retaliation claim in the

prison context).

      The district court did not abuse its discretion by denying Morton’s motion

for a temporary restraining order because Morton failed to establish that he was

likely to succeed on the merits. See Earth Island Institute v. U.S. Forest Serv., 351

F.3d 1291, 1297-98 (9th Cir. 2003) (setting forth standard of review and

requirements for injunctive relief).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Morton’s motion to hear the appeal on the original record, set forth in the

opening brief, is denied as unnecessary.

      AFFIRMED.




                                           3                                   18-35521